Gray, C. J.
The complaint alleges that the defendant at Holyoke in this county unlawfully did convey certain intoxicating liquors in a wagon to another person who intended to sell them in violation of the St. of 1869, c. 415, the defendant having reasonable cause to believe that they were so intended for illegal sale ; and thus makes plain to common understanding a charge of an unlawful conveying from place to place in violation of § 39 of the statute. The imperfection in the technical description of the offence, by omitting the words “ from place to place within the Commonwealth,” and the superfluous allegation looking towards an offence under § 37, are mere formal defects which could not be availed of for the first time in the Superior Court on appeal. St. 1864, c. 250, § 2. Commonwealth v. Waters, 11 Gray, 81. Commonwealth v. Emmons, 98 Mass. 6. Commonwealth v. Blanchard, 105 Mass. 173. Green v. Commonwealth, 111 Mass. 417. Commonwealth v. Legassy, 113 Mass.

Exceptions overruled.